REDMANN, Chief Judge,
dissenting.
Clivens’s conclusion that an illegitimate descendant must constitutionally have equal inheritance rights only if the decedent died on or after January 1,1975 does not square with Trimble v. Gordon, 430 U.S. 762, 97 S.Ct. 1459, 52 L.Ed.2d 31, in which the decedent died in 1974.
The correct conclusion is that the right of an illegitimate to inherit does not derive from the Louisiana supreme court’s opinion in Succession of Brown but from the Equal Protection Clause, U.S. Const.Amend. 14. La.C.C. 919 violated that Clause in 1974 as much as did the Illinois act that Trimble invalidated. La.C.C. 919 also violated the Equal Protection Clause on December 31, 1973, when Albert Toca, Jr. died.
The judgment should be reversed.